This case was submitted on an agreed statement of facts. One Snyder was engaged in the automobile business in Warren, Ohio, operating under two names, viz. Snyder-Medlin Company and L. D. Snyder Company. A bill of sale executed by Snyder-Medlin Company and delivered to the Bank as security for a loan upon a certain Star automobile, was filed as a bill of sale. Later Snyder sold the same car to Helwig and delivered a bill of *31sale executed by L. D. Snyder Company. The Bank brought an action in replevin in the Trumbull Common Pleas where' judgment was rendered for the bank which was affirmed by the Court of Appeals.
Attorneys — Harrington, DeFord, Huxley & Smith, Youngstown, for Helwig; Guarnier & MeVicker, Warren, for Bank.
Helwig, in the Supreme Court contends that the bill of sale to the bank was, in effect a chattel mortgage and should have been filed as such with the county recorder, to be effective. It is also contended that the bill of sale act was intended to prevent the stealing of automobiles and protect the owners and that in this case the Bank is invoking the protection of the very statute by which Snyder was enabled to prey upon an unsuspecting public by giving possession of new automobiles to him to sell in the course of his business, thereby holding Helwig liable for Snyder’s breach of trust.